Citation Nr: 0112194	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May to July 1994.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

As discussed below, the claims for service connection for 
seizures, hearing loss and tinnitus, will be remanded.


FINDINGS OF FACT

The veteran's migraine headaches have not been shown to 
approximate very frequent completely prostrating and 
prolonged attacks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for migraine headaches, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.40, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his headaches have increased in 
severity.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
reflected by the recent medical findings with the criteria in 
the VA's SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

Based on inservice treatment, service connection was granted 
for migraine headaches by a rating action in October 1996.  A 
30 percent rating was assigned, effective from February 1996.  

The appellant's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
Migraine headaches, with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, warrant a 50 percent evaluation.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  38 C.F.R. Part 4, § 4.124, Code 
8100.

In reviewing the medical evidence, a VA examination report 
dated in May 1996, shows that the veteran reported that he 
experienced common migraine headaches, 1-2 times a week.  He 
described his headaches as pain behind his eyes with 
associated nausea, blurred vision, dizziness with light-
headedness and photophobia.  The headaches were relieved 
partially by sleep.  He also reported that on occasions, his 
headaches were followed by seizures.

Although the veteran reports headaches on a weekly basis, 
there is no indication in the VA clinical records that the 
veteran stayed in bed or was otherwise incapacitated for 
prolonged or frequent periods due to her headaches.  There 
are no clinical records demonstrating such a degree of 
treatment.  The veteran's statements and medical reports form 
a preponderance of evidence which demonstrates that his 
migraine headaches most closely approximate the criteria for 
the current 30 percent rating and do not approximate the very 
frequent completely prostrating and prolonged attacks which 
are required for the next higher rating.  38 C.F.R. § 4.7.  
An increased evaluation for migraine headaches in not 
warranted in this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1994) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the 
evidence does not suggest that the veteran's disability is 
productive of such an exceptional or unusual disability 
picture so as to render impractical the applicability of the 
regular schedular standard and thereby warrant the assignment 
of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

The veteran has reported recurring headaches, however, he has 
not required hospitalization for this disability, nor does he 
require frequent treatment of his disorder.  Concerning 
industrial impairment, the veteran has offered very little in 
regard to the impact of his disorder on his employment.  More 
importantly, the veteran has not produced objective evidence 
that would indicate that his service-connected disability 
interferes with his employment to such an extent that he is 
entitled to extraschedular consideration.  His limitations, 
as measured on examination and as described by the veteran, 
do not suggest the marked interference with employment that 
would support the assignment of an extraschedular rating.


ORDER

The assignment of a higher evaluation for migraine headaches 
is denied.


REMAND

The veteran also contends that he should be granted service 
connection for seizures, hearing loss and tinnitus.  In an 
October 1996 rating action, the RO denied claims for 
entitlement to service connection for the claimed 
disabilities.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  When the development requested have 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
provide an opportunity for the veteran 
and his representative to respond before 
the case is returned to the Board for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



